THE COURT.
[1] The question presented by this petition for a writ ofcertiorari against the Industrial Accident Commission is the same as that which was presented to the supreme court in ImperialIce  Development Co. v. Industrial Acc. Com., L.A. No. 8334. There the court (by a minute order) denied the petition. Upon the authority of that case the petition for the writ in the instant case is denied.
An application of petitioner to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 5, 1925. *Page 170